State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 22, 2015                   520540
________________________________

ROBERT L. SCHULZ et al.,
                    Appellants,
                    et al.,
                    Plaintiffs,
      v                                     OPINION AND ORDER

STATE OF NEW YORK EXECUTIVE,
   ANDREW CUOMO, GOVERNOR,
   et al.,
                    Respondents.
________________________________


Calendar Date:   September 14, 2015

Before:   Egan Jr., J.P., Rose, Lynch and Devine, JJ.

                             __________


     Robert L. Schulz, Queensbury, appellant pro se.

     Jeffrey Gaul, Schenectady, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Victor
Paladino of counsel), for respondents.

                             __________


Devine, J.

      Appeal (transferred to this Court by order of the Court of
Appeals) from a judgment of the Supreme Court (McNamara, J.),
entered April 21, 2014 in Albany County, which, among other
things, granted defendants' motion for summary judgment
dismissing the complaint.


      On January 14, 2013, at the request of both the Senate and
Assembly, respondent Governor issued a message of necessity to
                              -2-                520540

the Legislature, setting forth facts which, in his opinion,
necessitated an immediate vote by both houses on the New York
Secure Ammunition and Firearms Enforcement Act (hereinafter the
SAFE Act). The SAFE Act was passed by the Senate later that day
and by the Assembly on January 15, 2013, and it was signed into
law by the Governor on January 15, 2013 (see L 2013, ch 1).

      Plaintiffs Robert L. Schulz and Jeffrey Gaul, as well as
numerous others, commenced this action and argued that the SAFE
Act was void as violative of the NY Constitution. Supreme Court
denied Schulz's motion for a preliminary injunction preventing
enforcement of the SAFE Act and, upon appeal, we affirmed (108
AD3d 856 [2013], lv dismissed 21 NY3d 1051 [2013]). Following
joinder of issue, defendants moved for summary judgment
dismissing the complaint. Supreme Court granted the motion, and
sundry plaintiffs appeal.1

      We affirm. Schulz argues that the Governor's message of
necessity did not comport with NY Constitution, article III,
§ 14, which requires that a bill be printed and placed upon the
desks of legislators "at least three calendar legislative days
prior to its final passage, unless the governor, or the acting
governor, shall have certified, under his or her hand and the
seal of the state, the facts which in his or her opinion
necessitate an immediate vote thereon." The constitutional
language accordingly requires that the Governor set forth some
facts in a message of necessity, but "the sufficiency of [those]
facts . . . is not subject to judicial review" (Maybee v State of
New York, 4 NY3d 415, 418 [2005]; see 108 AD3d at 857). Contrary


    1
        While the notice of appeal is purportedly filed on behalf
of all plaintiffs, and is signed by many of them, only Schulz and
Gaul have filed briefs on appeal. Schulz and Gaul are not
admitted to practice law in this state and, accordingly, lack
authority to represent the other plaintiffs upon this appeal (see
Judiciary Law § 478; Matter of Schulz v New York State Dept. of
Envtl. Conservation, 186 AD2d 941, 942 n [1992], lv denied 81
NY2d 707 [1993]). Thus, we deem the appeal to have been
abandoned by all plaintiffs except Schulz and Gaul (see Gapihan v
Hemmings, 121 AD3d 1397, 1398 n 2 [2014]).
                              -3-                520540

to the contention of Schulz, heightened review of the facts
justifying the message of necessity is not required, even though
the SAFE Act impacts upon fundamental rights (see 108 AD3d at 858
n 2). Inasmuch as the message of necessity here provided a
factual justification, Supreme Court was correct in holding that
no further judicial review was warranted (see Maybee v State of
New York, 4 NY3d at 417).

      As for the substance of the legislation, the SAFE Act
expanded the definition of assault weapon and, in so doing,
effectively "criminaliz[ed] the possession of a greater number of
guns or otherwise restrict[ed] them, . . . [although] a
grandfather provision was also included that permitted certain
individuals who possessed 'assault weapons' . . . before the
January 15, 2013 effective date to lawfully continue to possess"
them subject to registration (Kampfer v Cuomo, 993 F Supp 2d 188,
190-191 [ND NY 2014]; see Penal Law § 265.00 [22], as amended by
L 2013, ch 1, § 37). The SAFE Act also retooled the definition
of large capacity ammunition feeding devices "to include, among
other things, devices with a capacity of ten or less rounds of
ammunition, but 'containing more than seven rounds of
ammunition,' or those obtained after the effective date that have
'a capacity of, or that can be readily restored or converted to
accept, more than seven rounds of ammunition'" (Kampfer v Cuomo,
993 F Supp 2d at 191, quoting L 2013, ch 1, § 38; see Penal Law
§ 265.00 [23]).

      Schulz and Gaul argue that the affected weapons and feeding
devices are in common use in New York and that restricting the
possession of those items offends the right to keep and bear arms
for self-defense guaranteed by the Second Amendment of the US
Constitution. Defendants assert that this argument is
unpreserved but, given that it was arguably raised in the
complaint and was certainly addressed before Supreme Court by
both defendants and the court, we do not agree. That being said,
"[l]egislative enactments enjoy a strong presumption of
constitutionality . . . [and] parties challenging a duly enacted
statute face the initial burden of demonstrating the statute's
invalidity beyond a reasonable doubt" (LaValle v Hayden, 98 NY2d
155, 161 [2002] [internal quotation marks and citations omitted];
see Matter of Concerned Home Care Providers, Inc. v State of New
                              -4-                520540

York, 108 AD3d 151, 154 [2013], lv dismissed 22 NY3d 946 [2013]).
Defendants invoked that presumption in their summary judgment
motion and, accordingly, the burden rested on plaintiffs to raise
a question as to the invalidity of the SAFE Act (see e.g. Wein v
Carey, 41 NY2d 498, 505-506 [1977]). Even viewing the evidence
in the light most favorable to the nonmoving parties (see Branham
v Loews Orpheum Cinemas, Inc., 8 NY3d 931, 932 [2007]), we agree
with Supreme Court that they failed to do so.

      "[T]he Second Amendment confers a constitutionally
protected individual right to keep and bear arms as a means of
self-defense within the home" (People v Perkins, 62 AD3d 1160,
1161 [2009], lvs denied 13 NY3d 748 [2009]; see District of
Columbia v Heller, 554 U.S. 570, 592-595, 630 [2008]), and "the Due
Process Clause of the Fourteenth Amendment incorporates" that
right against the states (McDonald v City of Chicago, Ill., 561
U.S. 742, 791 [2010]).2 The Second Amendment does not confer "a
right to keep and carry any weapon whatsoever in any manner
whatsoever and for whatever purpose," and reasonable governmental
restrictions may be placed on the right to keep and bear arms
(District of Columbia v Heller, 554 U.S. at 626; see United States
v Bryant, 711 F3d 364, 368-369 [2d Cir 2013], cert denied      US
   , 134 S. Ct. 804 [2013]; People v Perkins, 62 AD3d at 1161).
The Supreme Court of the United States has explained that such
reasonable restrictions include "longstanding prohibitions on the
possession of firearms by felons and the mentally ill, or laws
forbidding the carrying of firearms in sensitive places such as
schools and government buildings, or laws imposing conditions and
qualifications on the commercial sale of arms" (District of
Columbia v Heller, 554 U.S. at 626-627; see McDonald v City of
Chicago, Ill., 561 U.S. at 786).

     We will accept, for purposes of discussion, that the SAFE


    2
        Civil Rights Law § 4 also confers a right to keep and
bear arms, and "authoritative . . . decisions construing the
Second Amendment may properly be applied to the [s]tate statute
in the interest of homogeneity of interpretation" (Matter of
Moore v Gallup, 267 App Div 64, 67 [1943], affd 293 NY 846
[1944]; see People v Perkins, 62 AD3d at 1161).
                               -5-                520540

Act substantially burdens the right to keep and bear arms so as
to subject it to Second Amendment scrutiny (see New York State
Rifle & Pistol Assn., Inc. v Cuomo, ___ F3d ___, ___, 2015 WL
6118288, *9, 2015 US App LEXIS 18121, *33-35 [2d Cir 2015];
United States v Decastro, 682 F3d 160, 166 [2d Cir 2012], cert
denied     US    , 133 S. Ct. 838 [2013]). We will also assume,
although it is debatable, that the weapons and feeding devices
addressed by the SAFE Act are not the type of dangerous and
exotic weaponry that merit no Second Amendment protection (see
District of Columbia v Heller, 526 U.S. at 627; New York State
Rifle & Pistol Assn., Inc. v Cuomo, 2015 WL 6118288 at *6-7, 2015
US App LEXIS 18121 at *23-29; but see Friedman v City of Highland
Park, Ill., 784 F3d 406, 407-411 [7th Cir 2015]). The question
accordingly becomes whether the challenged provisions survive
intermediate scrutiny, namely, whether they "bear[] a substantial
relationship to the achievement of an important governmental
objective" (People v Hughes, 22 NY3d 44, 51 [2013]; see Clark v
Jeter, 486 U.S. 456, 461 [1988]).

      With regard to the objective pursued, "New York has
substantial, indeed compelling, governmental interests in public
safety and crime prevention" (Kachalsky v County of Westchester,
701 F3d 81, 97 [2d Cir 2012], cert denied     US    , 133 S. Ct.
1806 [2013]; see New York State Rifle & Pistol Assn., Inc. v
Cuomo, 2015 WL 6118288 at *10, 2015 US App LEXIS 18121 at *39;
People v Hughes, 22 NY3d at 52). Schulz and Gaul provided no
proof to call the well-established premise behind the challenged
provisions into question, namely, that the governmental interest
in public safety is substantially furthered by reducing access to
weapons designed to quickly fire significant amounts of
ammunition and the ammunition feeding devices required to hold
that ammunition (see New York State Rifle & Pistol Assn., Inc. v
Cuomo, 2015 WL 6118288 at *10-11, 2015 US App LEXIS 18121 at *39-
47; Friedman v City of Highland Park, Ill., 784 F3d at 410-411;
Fyock v City of Sunnyvale, 779 F3d 991, 1000-1001 [9th Cir 2015];
Heller v District of Columbia, 670 F3d 1244, 1262-1264 [DC Cir
2011]).3 Thus, we agree with Supreme Court that "[t]he core


     3
        The provisions of the SAFE Act barring the use of
ammunition feeding devices with more than seven rounds loaded
                               -6-                  520540

prohibitions . . . of assault weapons and large-capacity
magazines [contained in the SAFE Act] do not violate the Second
Amendment" (New York State Rifle & Pistol Assn. v Cuomo, 2015 WL
6118288 at 16, 2015 US App LEXIS 18121 at *58).

      The further arguments of Schulz, to the extent that they
are properly before us, have been examined and found to lack
merit.

     Egan Jr., J.P., Rose and Lynch, JJ., concur.




were declared unconstitutional by the United States Court of
Appeals for the Second Circuit, which found the limit to be an
unsupported limitation on the right to keep and bear arms (New
York State Rifle & Pistol Assn., Inc. v Cuomo, 2015 WL 6118288 at
*12, 2015 US App LEXIS 18121 at *47-48; see L 2013, ch 1, § 46-a;
L 2003, ch 57, part FF, §§ 2, 4). That decision, although it
serves as "useful and persuasive authority," is not binding upon
us (People v Kin Kan, 78 NY2d 54, 60 [1991]; see Matter of State
of New York v Daniel OO., 88 AD3d 212, 218-219 [2011], appeal
dismissed 21 NY3d 1038 [2013]; Hess v Wojcik-Hess, 86 AD3d 847,
848 [2011], lv denied 18 NY3d 805 [2012]). In any case, Schulz
and Gaul have not advanced any challenges specific to the seven-
round limit, and we take no position as to whether it would pass
muster under an intermediate scrutiny analysis.
                         -7-                 520540

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court